3-^
     Fill n this information to identify your case:                                                                                                  USBC CLRK PHN
     Debtor 1                 LISA DANIELLETERRY                                                                                                201SSEP6ffii:54"
                              First Name                      Middle Name                  ast Name
     Debtor 2
     (Spouse if, filing)      First Name                 -    Middle Name"         -"Tast'Name"


     United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

  Case number
                           --H
  (if known)
                           t9-nj                                                                                                              D Check if this is an
                                                                                                                                                amended filing



 Official Form 106Sum
 Summa of Your Assets and Liabilities and Certain Statistical Information                                                                              12/15
 Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether, bothareequally responsibleforsupplyingcorrect
 information. Fill out all ofyourschedules first; then complete the information on this form. Ifyou arefiling amended schedules afteryou file
 youroriginalforms, you musttill outa new Summaryand checkthe boxat thetop ofthis page.
  Part 1           Summarize Your Assets

                                                                                                                                                Your assets
                                                                                                                                                Value of what you own

           ScheduleA/B: Property (Official Form 106A/B)
            1a. Copy line 55, Total real estate, from Schedule A/B.                                                                                                     0. 00
            1b. Copy line 62, Total personal property, from ScheduleA/B.                                                                                           1, 375. 00
           1 c. Copy line 63, Total of all property on ScheduleA/B.                                                                                                1,375.00
                   Summarize Your Liabilities


                                                                                                                                                Your liabilities
                                                                                                                                                Amount you owe

 2.        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
           2a. Copy the total you listed in Column A, Amount ofclaim, atthe bottom ofthe last page of Part 1 of Schedule D...                                          0.00
 3.        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
           3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.                                                             0.00

           3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6J of Schedule E/F.                                                  58, 400. 00

                                                                                                                   Your total liabilities I $               58, 400. 00
                                                                                                                                          I




 Part 3;          Su m marizeYour IncprneandJExpenses
 4.        Schedule I: Your Income (Official Form 1061)
           Copy your combined monthly income from line 12 of Schedule I.                                                                                         2, 129. 00

 5.       Schedule J: Your Expenses(Official Form 106J)
          Copy your monthly expensesfrom line 22c of Schedule J.                                                                                                2, 129. 00

 Part4            AnswerThese Questions for Administrative and Statistical Records

 6        Are you filing for bankruptcy under Chapters 7, 11, or 13?
          D No.Youhavenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
                  Yes
 7.       Whatkind of debt do you have?

                  Your debts are primarily consumer debts. Consumer debts arethose "incurred by an individual primarily for a personal, family, or
                  household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.
          D Yourdebtsarenotprimarilyconsumerdebts.You havenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformto
                 the court with your other schedules.
 Official Form 106Sum                  Summary of Your Assets and Liabilities and Certain Statistical Information                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Casa. LLC-www. bestcase. com
                                                                                                                                                     Best Case Bankruptcy

                 Case 2:19-bk-11390-MCW                              Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                       Desc
                                                                     Main Document   Page 1 of 32
  Debtor 1       LISA DANIELLETERRY                                                           Case number (if known)

  8.     From the StatementofYour CurrentMonthly Income:Copyyourtotal currentmonthly incomefrom OfficialForm
         122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                     2, 838. 00


  9      Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
         From Part4 on Schedule E/F,copy the following;
        9a. Domestic support obligations (Copy line 6a.)                                                   $                    0.00

        9b. Taxes and certain otherdebts you owe the government. (Copy line 6b.)                           $                0. 00
        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                0.00

        9d. Student loans. (Copy line 6f.)                                                                 $                0. 00
        9e. Obligationsarisingout ofa separation agreementor divorcethatyoudid not report as
             priority claims. (Copy line 6g.)                                                              $                0.00

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                0. 00
                                                                                                      i


        9g. Total. Add lines 9a through 9f.                                                  i                            0.00 !




Official Form 106Sum                               Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-wunv. bestcase. com
                                                                                                                                       Best Case Bankruptcy

             Case 2:19-bk-11390-MCW                                   Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                   Desc
                                                                      Main Document   Page 2 of 32
  Fill in this information to identify your case and this filing:

  Debtor 1                   LISA DANIELLETERRY
                             First Name                       Middle Name                   Last Name

  Debtor 2
  (Spouse, if filing)        First Name                       Middle Name


  United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

 Case number                                                                                                                             D    Check ifthis is an
                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Propert                                                                                                                        12/15
In each category, separately list and describe items. List an assetonly once. If an assetfits in more than one category, list the asset in the category whereyou
think it fits best. Be as complete and accurate as possible. If two marhed people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheetto this form. On the top of any additional pages,write your name and case number(if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Doyou own or have any legal or equitable interest in any residence, building, land, or similar property?

          No. Goto Part 2.

    D Yes. Where is the property?

 Part 2:       Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
    D Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishingvessels, snowmobiles, motorcycle accessories

          No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
     .
         pages you have attached for Part 2. Write that number here.                                                      ,
                                                                                                                              =>                       $0. 00

 Part 3:       Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                     Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     D No
           Yes. Describe.....


                                       BEDROOMFURNITURE$200: 2 BEDS, 2 DRESSERS
                                     I LIVING ROOM FURNITURE $300: SECTIONAL, COFFEE TABLE,
                                     i ENTERTAINMENTCENTER
                                          KITCHENITEMS$75: POTS,PANS,PLATES& UTENSILS
                                     I DININGROOM FURNITURE$100: TABLE & 2 CHAIRS                                                                       $675. 00



Official Form 106A/B                                                        Schedule A/B: Property                                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                             Best Case Bankruptcy

               Case 2:19-bk-11390-MCW                             Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                Desc
                                                                  Main Document   Page 3 of 32
  Debtor 1        LISA DANIELLETERRY                                                                  Case number (if known)

 7. Electronics
      Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronicdevices
                    including cell phones, cameras, media players, games
     D No
           Yes. Describe.....


                                      TV 52"                                                                                                          $200. 00

 8. Collectibles of value
      Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseballcard collections;
                    other collections, memorabilia, collectibles
           No
     D Yes. Describe.....

 9 Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                    musical instruments
           No
     D Yes. Describe.....

 10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
     D Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   D No
        Yes. Describe.....


                                    , CLOTHING                                                                                                        $200.00


12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
     D Yes. Describe.....

13. Non-farm animals
       Examples: Dogs, cats, birds, horses
        No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
    D Yes. Give specific information.....


 15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                     $1, 075. 00


 Part 4:    Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
    D Yes..



Official Form 106A/B                                                 Schedule A/B: Property                                                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                           Best Case Bankruptcy

                Case 2:19-bk-11390-MCW                           Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                              Desc
                                                                 Main Document   Page 4 of 32
 Debtor 1         LISA DANIELLETERRY                                                                           Case number (if known)

17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                institutions. If you have multiple accounts with the same institution, list each.
    D No
        Yes........................                                          Institution name:

                                           17. 1   PREPAIDCARD               GLOBALCASH                                                                   $300. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
   D Yes..................        Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
    D Yes. Give specific information about them.
                                              Name of entity:                                                    % of ownership:

20 Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
    D Yes. Give specific information about them
                                              Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
    D Yes. Listeachaccountseparately.
                                           Type of account:                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
   D Yes......................                                Institution name or individual:

23. Annuities (A contractfor a periodicpayment of money to you, eitherfor life or for a number ofyears)
      No
    D Yes.............                Issuer name and description.

24 Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
      No
    D Yes.............                Institution name and description. Separatelyfile the records ofany interests. 11 U. S.C. § 521(c):

25 Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
    D Yes. Give specificinformationaboutthem...
26 Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
    D Yes. Give specificinformationaboutthem...
27. Licenses,franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
   D Yes. Givespecificinformationaboutthem...
 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
OfficialForm 106A/B                                                     ScheduleA/B: Property                                                                page 3
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcass.com                                                                                       BestCaseBankruptcy
            Case 2:19-bk-11390-MCW                               Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                    Desc
                                                                 Main Document   Page 5 of 32
  Debtor 1        LISA DANIELLETERRY                                                                          Case number (if known)

                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

 28 Tax refunds owed to you
     No
       D Yes.Givespecificinformationaboutthem,includingwhetheryoualreadyfiledthereturnsandthetaxyears.......

 29. Family support
        Examples:Pastdueor lump sum alimony, spousalsupport, childsupport, maintenance,divorcesettlement, property settlement
          No
      D Yes. Give specific information......


 30. Other amounts someone owes you
        Examples: Unpaid wages disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
          No
      D Yes. Give specificinformation..
 31. Interests in insurance policies
        Examples: Health, disability, or life insurance; health savingsaccount (HSA); credit, homeowner's, or renter's insurance
         No
      D Yes. Name the insurance company ofeach policy and list its value.
                                           Company name:                                             Beneficiary:                      Surrender or refund
                                                                                                                                       value:

32. Any interest in property that is due you from someone who has died
        Ifyouarethebeneficiaryofa livingtrust, expectproceedsfroma lifeinsurancepolicy,orarecurrentlyentitledto receiveproperty because
        someone has died.
         No
      D Yes. Givespecificinformation..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
         No
      D Yes. Describe each claim.

34. Othercontingentand unliquidatedclaims ofevery nature, includingcounterclaims ofthe debtorand rightsto set off claims
         No
      D Yes. Describe each claim.

35 Any financial assets you did not already list
         No
      D Yes. Give specificinformation..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.                                                                                                         $300. 00

 Part 5: Describe Any Business-Relatect Property You Own or Have an Interest In. List any real estate in Part 1 .

37     o you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
     D Yes. Go to line 38.


 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46.       you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          No. Go to Part 7.
       D Yes. Go to line 47.

Official Form 106A/B                                                        Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                Best Case Bankruptcy

               Case 2:19-bk-11390-MCW                                Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                             Desc
                                                                     Main Document   Page 6 of 32
  Debtor 1        USA DANIELLETERRY                                                                     Case number (if known)


  Part 7:         DescribeAll Property You Own or Havean Interest in That You Did Not ListAbove

 53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
        No
      D Yes. Give specific information.

  54. Add the dollar value of all of your entries from Part 7. Write that number here                                                         $0. 00 i

  Part8:        List the Totals of Each Part of this Form


  55. Part 1: Total real estate, line 2                                                                                                           $0.00
  56. Part 2: Total vehicles, line 5                                                          $0. 00
 57. Part 3: Total personal and household items, line 15                                 $1,075. 00
 58. Part 4: Total financial assets, line 36                                               $300. 00
 59     Part 5: Total business-related property, line 45                                      $0.00
 60. Part 6: Total farm- and fishing-relatedproperty, line 52                                 $0. 00
 61     Part 7: Total other property not listed, line 54                                      $0.00

 62. Total personal property. Add lines 56 through 61...                                 $1, 375. 00   Copy personal property total         $1, 375. 00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                       $1, 375. 00 I




Official Form 106A/B                                                 Schedule A/B: Property                                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com                                                                    Best Case Bankruptcy

             Case 2:19-bk-11390-MCW                              Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                       Desc
                                                                 Main Document   Page 7 of 32
  Fill in this information to identify your case:

  Debtor 1                 LISA DANIELLETERRY
                           First Name                        Middle Name                  Last Name

  Debtor 2
 (Spouse if, filing)       First Name                        Middle Name


  United States Bankruptcy Courtfor the:               DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                             D Check if this is an
                                                                                                                                          amended filing

Official Form 106C
Schedule C: The Property You Claim as E empt                                                                                                                      4/19

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on ScheduleA/B: Property (Official Form 106A/B) as yoursource, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Someexemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        \denWytt[e{sropert/Yo{^C\aim            as Exempt
 1. Whichset of exemptions are you claiming? Checkone only, even if your spouse is filingwithyou.
           You are claiming state and federal nonbankruptcy exemptions. 11 D.S.C. § 522(b)(3)
      D Youare claimingfederalexemptions. 11 U. S.C. § 522(b)(2)
 2. For any property you list on ScheduleA/Bthat you claim as exempt, fill in the information below.
      Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                     portion you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                Schedule A/B

      BEDROOMFURNITURE$200: 2                                              $675.00                                   $675.00    Ariz. Rev. Stat. § 33-1123
      BEDS, 2 DRESSERS
      LIVING ROOM FURNITURE $300:                                                      Q 100%affairmarket value, upto
      SECTIONAL, COFFEE TABLE,                                                              any applicable statutory limit
      ENTERTAINMENTCENTER
      KITCHEN ITEMS $75: POTS, PANS,
      PLATES & UTENSILS
      DININGROOM FURNITURE$100:
      TABLE & 2 CHAIRS
      Line from Schedule A/B: 6.1

      TV 52"                                                                                                         $200.00    Ariz- Rev- stat- § 33-1123
                                                                           $200. 00
      Line from Schedule A/B: 7.1
                                                                                       1-1 100%offairmarketvalue, upto
                                                                                            any applicable statutory limit

      CLOTHING                                                             $200.00                                  $200. 00    Ariz- Rev- Stat. § 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

      PREPAIDCARD: GLOBALCASH                                                                                       $300. 00    Ariz- Rev- stat- § 33-1126(A)(9)
                                                                           $300. 00
      Line from Schedule A/B: 17.1
                                                                                       1-1 100%offairmarket value, upto
                                                                                            any applicable statutory limit



Official Form 106C                                      ScheduleC: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com                                                                                   Best Case Bankruptcy

              Case 2:19-bk-11390-MCW                             Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                      Desc
                                                                 Main Document   Page 8 of 32
  Debtor1      LISA DANIELLETERRY                                                              Case number (if known)

  3. Are you claiming a homestead exemption of more than $170, 350?
       (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or afterthe date ofadjustment.)
             No

       D Yes. Didyou acquirethe propertycovered by the exemptionwithin 1,215daysbeforeyou filedthis case?
             D       No
             D       Yes




Official Form 106C                                      ScheduleC: The Property You Claim as Exempt                              page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

            Case 2:19-bk-11390-MCW                               Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35            Desc
                                                                 Main Document   Page 9 of 32
  Fill in this information to identify your case:

  Debtor 1                   LISA DANIELLETERRY
                             First Name                          Middle Name        Last Name

  Debtor 2
  (Spouse if, filing)        First Name                          Middle Name        Last Name


  United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number
 (if known)
                                                                                                                                  Cl Check if this is an
                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, numberthe entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

              No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       D Yes. Fill in all of the information below.




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                         page 1 of 1
Software   Copyright (c) 1996-2019Best Case, LLC -www.   bestcase. conn
                                                                                                                                               Best Case Bankruptcy

               Case 2:19-bk-11390-MCW                                Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                            Desc
                                                                    Main Document    Page 10 of 32
 Fill in this information to identify your case:

 Debtor 1                     LISA DANIELLETERRY
                             First Name                      Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name                          Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                           a Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:          List All of Your PRIORITYUnsecured Claims
 1.           any creditors have priority unsecured claims against you?
              No. Go to Part 2.
          Yes.
 Part 2:          List All of Your NONPRIORIT>r Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No.Youhavenothingto reportinthispart.Submitthisformtothecourtwithyourotherschedules.
          Yes.

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than onenonpriority
       unsecured claim, list ths creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particularclaim, list the other creditors in Part 3. 1fyou have more thanthree nonpriority unsecured claims fill out the Continuation Pageof
       Part 2.
                                                                                                                                                               Total claim

 4.1           Capital One                                            Last4 digits of account number          XX                                                             $1, 500. 00
               Nonpriority Creditor's Name
               15000 CAPITALONE DR.                                   When was the debt incurred?               019
               Henrico, VA 23238
               Number Street City State Zip Code                      As ofthe date you file, the claim is: Check all thatapply
               Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
               D Debtor2 only                                              Unliquidated
               D Debtor1 andDebtor2 only                              D Disputed
               D At leastoneofthedebtorsandanother                    Type of NONPRIORIT^ unsecured claim:

               D Check if this claim is for a community               D Student loans
              debt                                                    D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
               Is the claim subject to offset?                        report as priority claims
                  No                                                  D Debtsto pensionorprofit-sharingplans,andothersimilardebts
               D Yes                                                       Other Specify MANY CREDIT ACCTS




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                      Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                               35110                                                 Best Case Bankruptcy

                Case 2:19-bk-11390-MCW                           Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                                      Desc
                                                                Main Document    Page 11 of 32
  Debtor 1 LISA DANIELLE TERRY                                                                           Case number (if known)

  4. 2      Credit Protection Association                             Last 4 digits of account number      XX                                             $1,000.00
            Nonpriority Creditor's Name
            13355 Noel Road                                          When was the debt incurred?           2019
            Dallas, TX 75240
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor1 and Debtor2 only                                D Disputed
            D At least one of the debtors and another                Type of NONPRIORITYunsecured claim:
            D Checkifthisclaimisfora community                        D Studentloans
            debt                                                      D Obligations arising outofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                          report as priority claims
                No                                                   D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other Specify TUCSONELECTRICPOWER

            DESERT FINANCIALCREDIT
  43        UNION                                                    Last4 digitsofaccountnumber 4562                                                   $18, 000. 00
            Nonpriority Creditor's Name
            PO Box 2942                                              When was the debt incurred?           2019
            Phoenix, AZ 85062
            Number Street City State Zip Code                        As ofthe date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
            D Debtor 2 only                                              Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 44        ECONOLENDTUCSON INC.                                      Last 4 digits of account number       XX                                            $5, 000. 00
           Nonpriority Creditor's Name
           3848 E. 5TH ST.                                           When was the debt incurred?           2019
           Tucson, AZ85716
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all thatapply
           Who incurred the debt? Check one

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                        D Studentloans
           debt
                                                                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                  Best Case Bankruptcy

            Case 2:19-bk-11390-MCW                               Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                     Desc
                                                                Main Document    Page 12 of 32
  Debtor 1 LISA DANIELLETERRY                                                                             Case number (if known)

  4.5       EOSCCA                                                    Last 4 digits of account number       XX                                              $200.00
            Nonpriority Creditor's Name
            P.O. BOX 981008                                          When was the debt incurred?            2019
            Boston, MA 02298
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all thatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                         D Contingent
            D Debtor2 only                                               Unliquidated
            D Debtor1 andDebtor2 only                                D Disputed
            D At leastoneofthe debtorsandanother                     Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                       d Studentloans
            debt                                                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                          report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other.Specify CENTURY LINK

 4.6        ION EQUITIESLLC III                                      Last 4 digits of account number       5115                                         $5, 000. 00
            Nonpriority Creditor's Name
            P. O. BOX 26188                                          When was the debt incurred?           2019
           Tucson, AZ 85705
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITYunsecured claim:

           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 47        j. VANCEANDERSON                                          Last 4 digits of account number       2282                                         $3, 000. 00
           Nonpriority Creditor's Name
           25823 N. 101STAVENUE                                      When was the debt incurred?           2019
           Peoria, AZ 85383
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At least one ofthe debtors and another                  Type of NONPRIORITYunsecured claim:
           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligations arising outofa separation agreement ordivorcethatyou didnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify TODD CAR TITLE INC.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                 Best Case Bankruptcy

             Case 2:19-bk-11390-MCW                               Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                   Desc
                                                                 Main Document    Page 13 of 32
 Debtor 1 LISA DANIELLE TERRY                                                                           Case number (ifknown)

 48        MARKA. KIRKORSKY                                         Last4 digits of account number        4562                                          $18, 000. 00
           Nonpriority Creditor's Name
           P. O. BOX 25287                                          When was the debt incurred?           2019
           Tern pe, AZ 85285
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                        D Contingent
           D Debtor 2 only                                              Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is fora community                   D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce thatyou did not
           Is the claim subject to offset?                          report as priority claims
              No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
                                                                                          DESERT FINANCIALFEDERALCREDIT
           a Yes                                                       Other. Specify UNION


 49        Portfolio Recovery Assoc.                                Last4 digits of account number        XX                                              $1, 500. 00
           Nonpriority Creditor's Name
           Riverside Commerce Center                                When was the debt incurred?           2019
           120 Corporate Blvd Ste 100
           Norfolk, VA 23502-4962
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.

              Debtor 1 only                                         D Contingent
           D Debtor 2 only                                             Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                       D Student loans
          debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
              No                                                    D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                       Other. Specify CAPITAL ONE

4.1
 0        TODD CAR TITLE INC.                                       Last4 digits of account number        2282                                            $3, 000. 00
          Nonpriority Creditor's Name
          5819 W. CAMELBACK RD.                                     When was the debt incurred?           2019
          Phoenix, AZ 85031
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                         D Contingent
           D Debtor 2 only                                             Unliquidated
           D Debtor1 andDebtor2 only                                D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                           report as priority claims
              No                                                    D Debtsto pension or profit-sharing plans, and other similar debts
          D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 6
Software Copyright (c) 1996-2019 Best Case. LLC-www.bestease. com                                                                                    Best Case Bankruptcy

           Case 2:19-bk-11390-MCW                              Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                        Desc
                                                              Main Document    Page 14 of 32
  Debtor 1 LISA DANIELLETERRY                                                                                Case number (ifknown)

 4.1
  1          TUCSON ELECTRIC POWER                                       Last4 digits of account number        XX                                                 $1, 000. 00
             Nonpriority Creditor's Name
             88 E. BROADWAYBLVD.                                         When was the debt incurred?           2019
             Tucson, AZ 85701
             Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                   Debtor 1 only                                         D Contingent
             D Debtor2 only                                                   Unliquidated
             D Debtor 1 and Debtor 2 only                                D Disputed
             D At leastoneofthe debtorsandanother                        Type of NONPRIORITYunsecured claim;

             D Check if this claim is for a community                    D Student loans
             debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subject to offset?                             report as priority claims
                   No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                            Other.Specify CREDIT

 4.1
 2           VALLEYCOLLECTIONSERVICE                                     Last4 digitsofaccountnumber XX                                                           $1, 200. 00
             Nonpriority Creditor's Name
             7025 N. 58TH AVE                                            When was the debt incurred?           2019
             Glendale, AZ 85301
             Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                   Debtor 1 only                                         D Contingent
             D Debtor 2 only                                                  Unliquidated
             D Debtor1 andDebtor2 only                                   D Disputed
             D At leastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

             D Check if this claim is for a community                    D Student loans
             debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subject to offset?                             report as priority claims
                   No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
                                                                                             WESTVALLEYEAR & NOSETHROAT/
             D Yes                                                            Other. Specify CITY OF WILLIAMS UTILITIES

 Part 3:        List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
      notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amoynte^or Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each
      type of unsecured claim.

                                                                                                                                       Total Claim
                          6a       Domestic support obligations                                                6a.       $                           0.00
           Total
      claims
  from Part 1             6b.      Taxes and certain other debts you owe the government                        6b.       $                           0.00
                          6c. Claims for death or personal injury whileyou were intoxicated                    6c.       $                           0.00
                          6d.      Other. Add all other priority unsecured claims. Write that amount here.     6d.       $                           0.00

                          6e.      Total Priority. Add lines 6a through 6d.                                    6e.                                   0.00

                                                                                                                                       Total Claim
                          6f.      Student loans                                                               6f.       $                           0. 00
           Total
      claims
  from Part 2             6g. Obligations arising out of a separation agreementor divorce that
                                   you did not report as priority claims                                       eg.       $                           0. 00
                          6h.      Debts to pension or profit-sharing plans, and other similar debts           6h.       $


Official Form 106 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                          Best Case Bankruptcy

              Case 2:19-bk-11390-MCW                                Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                           Desc
                                                                   Main Document    Page 15 of 32
 Debtor 1 LISADANIELLETERRY                                                                           Case number (ifknown)

                                                                                                                                    0.00
                         6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                               here.                                                                                          58, 400. 00

                         6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.                   58,400.00




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                        Best Case Bankruptcy

            Case 2:19-bk-11390-MCW                                Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                            Desc
                                                                 Main Document    Page 16 of 32
 Fill in this information to identify your case:

 Debtor 1                  LISA DANIELLETERRY
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                        [] Check if this is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1         Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          D Yes. Fill in all of the information below even ifthe contacts of leases are listed on Schedule A/B'. Property (Official Form 106A/B).
2.        List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples ofexecutory contracts
          and unexpired leases.


           Person or company with whom you have the contract or lease                    State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
    2.1
            Name



            Number      Street


            City                                    State                   ZIP Code
    2.2
            Name



            Number      Street

            City                                    State                   ZIPCode
    2.3
            Name



            Number      Street


            City                                    State                   ZIP Code
    2.4
            Name



            Number      Street

            City                                    State                   ZIPCode
    2.5
            Name



            Number      Street


            City                                    State                   ZIPCode




Official Form 106G                                 ScheduleG: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                               Best Case Bankmptcy

               Case 2:19-bk-11390-MCW                             Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                Desc
                                                                 Main Document    Page 17 of 32
  Fill in this information to identify your case:

  Debtor 1                      LISA DANIELLE TERRY
                                First Name                           Middle Name        Last Name

  Debtor 2
 (Spouse if, filing)            First Name                           Middle Name


 United States Bankruptcy Court for the:                     DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                       D Check if this is an
                                                                                                                                    amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. Iftwo married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

              No
      D Yes

      2. Withinthe last 8 years, haveyou lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washington,and Wisconsin.)

           No. Go to line 3.
      D Yes. Didyourspouse, formerspouse, or legal equivalent live withyou atthetime?

   3. In Column 1, list all of your codebtors. Do not includeyour spouse as a codebtor if your spouse is filing with you. Listthe person shown
      in line 2 againas a codebtoronly if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F),or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or ScheduleG to fill
      out Column 2.

                   Column 1: Your codebtor                                                              Column 2: The creditor to whom you owethe debt
                   Name. Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                 D Schedule D, line
                                                                                                        D ScheduleE/F, line
                                                                                                        D ScheduleG, line
                   Number             Street
                   City                                      State                      ZIP Code



    3.2                                                                                                 D Schedule D, line
                   Name
                                                                                                        D Schedule E/F, line
                                                                                                        D ScheduleG, line
                   Number             Street
                   City                                      State                      ZIPCode




Official Form 106H                                                                 Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                            Best Case Bankruptcy

               Case 2:19-bk-11390-MCW                                   Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                       Desc
                                                                       Main Document    Page 18 of 32
 Fill in this information to iden '     our case:

 Debtor 1                       LISA DANIELLETERRY

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:        DISTRICT OF ARIZONA

 Case number                                                                                          Check if this is:
 (If known)
                                                                                                       D An amended filing
                                                                                                       D A supplementshowingpostpetition chapter
                                                                                                          13 income as of the following date:
 Official Form 1061                                                                                       MM/DD/YYYY
 Schedule I: Your Income                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information.Ifyou are married and notfilingjointly, andyourspouse is living withyou, include informationaboutyour
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separatesheetto thisform. Onthe top ofanyadditional pages,writeyour nameandcasenumber(if known).Answerevery question.
 Parti:                DescrJb^Empjpyment^

        Fill in your employment
        information.                                                Debtor 1                                 Debtor 2 or non-filing soouse
        If you have more than one job,                                    Employed                           D Employed
        attach a separate page with            Employment status
        information about additional                                D Notemployed                            D Notemployed
        employers.
                                               Occupation           CULINARY LEAD
        Include part-time, seasonal, or
        self-employed work.                    Employer's name      BANNER HOSPITAL

        Occupation may include student         Employer's address
        or homemaker, if it applies.


                                               How long employed there?        6 MONTHS
 Part 2:               Give Details About Monthly Income

Estimate monthly income as ofthe date you file this form. Ifyou have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separate sheet to this form.

                                                                                                    For Debtor 1          For Debtor 2 or
                                                                                                                          non-filin s ouse

       List monthly gross wages,salary, and commissions (before all payroll
 2- deductions). Ifnot paid monthly, caiculate whatthe monthly wagewould be.               2.   $         2, 838.00       $            N/A
 3.    Estimate and list monthly overtime pay.                                             3. +$               0. 00      +$           N/A

 4.    Calculategross Income. Add line 2 + line 3.                                         4. j $      2,838.00 I                    N/A




Official Form 1061                                                        Schedule I: Your Income
              Case 2:19-bk-11390-MCW                    Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                 Descpage 1
                                                       Main Document    Page 19 of 32
 Debtor1    LISADANIELLETERRY                                                                          Case number (if known)



                                                                                                           For Debtor 1            For Debtor 2 or
                                                                                                                                   non-filing spouse
      Copy line 4 here                                                                           4.        $       2, 838. 00      .$               N/A

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.           $_709. 00               $                N/A
      5b.    Mandatory contributions for retirement plans                                    5b.           $              0.00     $                N/A
      5c.    Voluntary contributions for retirement plans                                    5c.           $_             0. 00    $                N/A
      5d.    Required repayments of retirement fund loans                                    5d.           $              0.00     $                N/A
      5e.    Insurance                                                                       5e.           S              0.00     $                N/A
      5f.    Domestic support obligations                                                    5f.           S              0.00     $'               N/A
      5g.    Union dues                                                                      5g.           S              0.00     $                N/A
      5h.    Other deductions. Specify:                                                      5h.+          $              0.00 + $-                 N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                         6.        $             709.00        $                N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.        $           2, 129.00       $                N/A
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statementfor each property and businessshowinggross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a. $                        0. 00 $                   N/A
      8b.    Interest and dividends                                                          Sb. $                        0.00 $                    N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c. $                        0.00 $                    N/A
      8d.    Unemployment compensation                                                       Set. $                       0.00 $                    N/A
      8e.    Social Security                                                                 Be. $                        0.00 $                    N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.                          0. 00    $                N/A
      8g.    Pension or retirement income                                                    8g.        $                 0.00     $                N/A
      8h.    Other monthly income. Specify:                                                  Sh. -t     $                 0. 00 + $                 N/A
 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                               9.        $                  0.00!    $                 N/A

 10. Calculate monthly income. Add line 7 + line 9.                                        10.
                                                                                             .
                                                                                                  1$
                                                                                                  I
                                                                                                               2, 129.00i+|S            N/Al     $         2, 129.00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                             !_.-

 11   State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members ofyour household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not availableto pay expenses listed in Schedule J.
      Specify:                                                                                                                           11.   +$               0.00

 12. Add the amount in the last column of line 10 to the amount in line 11 . The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                                                                                                                            12.               2, 129. 00
                                                                                                                                               Combined
                                                                                                                                               monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
           No.
     D     Yes. Explain:




Official Form 1061                                                      Schedule I: Your Income                                                             page 2
            Case 2:19-bk-11390-MCW                    Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                             Desc
                                                     Main Document    Page 20 of 32
 Fill in this information to identify your case:

 Debtor 1               LISA DANIELLE TERRY                                                                 Check if this is:
                                                                                                            C] An amended filing
 Debtor 2                                                                                                   d A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                            13 expenses as of the following date:

 United States Bankruptcy Courtfor the: DISTRICTOF ARIZONA                                                         MM /DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedu Ie J: Your Expenses                                                                                                                              12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part 1      Describe Your Household
      Is this a joint case?
             No. Go to line 2.
       D Yes. Does Debtor2 live in a separate household?
                 D No
                 D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2.    Do you have dependents? Q No
       Do not list Debtor 1 and                    Fill out this information for   Dependent's relationship to       Dependent's     Does dependent
                                           Yes.                                    Debtor 1 or Debtor 2
       Debtor 2.                                   each dependent.                                                   age             live with you?

       Do not state the                                                                                                              D No
       dependents names.                                                           SON                               11                   Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
 3.    Do your expenses include
       expenses of people other than
       yourself and your dependents?

           Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                     Your expenses


4.     The rental or home ownership expenses for your residence. Include first mortgage
       paymentsand any rentforthe ground or lot.                                                            4. $                           750.00

       If not included in line 4:

       4a.      Real estate taxes                                                                          4a. S                                0.00
      4b.       Property, homeowner's, or renter's insurance                                              4b. S                                 0. 00
      4c.       Home maintenance, repair, and upkeep expenses                                             Ac. $                                 0. 00
      4d.       Homeowner's association or condominium dues                                               4d. S                                 0. 00
5.     Additional mortgage payments for your residence, such as home equity loans                           5. $                                0. 00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case 2:19-bk-11390-MCW                        Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                       Desc
                                                      Main Document    Page 21 of 32
 Debtor1       LISADANIELLETERRY                                                                         Case number (if known)

       Utilities:
       6a. Electricity, heat, natural gas                                                                      6a.                                   250. 00
       6b. Water, sewer, garbage collection                                                                    6b. S                                   0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                      6c. $                                 100. 00
       6d. Other. Specify:                                                                                     6d. $                                    0.00
 7.    Food and housekeeping supplies                                                                           7. $                                 400. 00
 8.    Childcare and children's education costs                                                                 8. $                                    0.00
 9.    Clothing, laundry, and dry cleaning                                                                      9. $                                  29. 00
 10.   Personal care products and services                                                                     10. $                                 100.00
 11.   Medical and dental expenses                                                                             11. $                                   0.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                            12. $                                 300.00
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13. $                                 200. 00
 14.   Charitable contributions and religious donations                                                        14. $                                    0.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                                   15a. $                                     0.00
       15b. Health insurance                                                                                 15b. $                                     0. 00
       15c.   Vehicle insurance                                                                              15c. $                                     0. 00
     15d. Other insurance. Specify:                                                                          15d. $                                     0. 00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                                  16. $                                    0. 00
 17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                         17a. $                                    0.00
     17b. Car payments for Vehicle 2                                                                         17b. $                                    0,00
     17c. Other. Specify:                                                                                    17c. $                                    0.00
     17d. Other. Specify:                                                                                    17d. $                                    0.00
 18. Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                         18. $                                   0. 00
 19.   Other payments you make to support others who do not live with you.                                           $                                 0.00
     Specify:                                                                               19.
 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule /:
                                                                                           I: Your Income.
                                                                                                   Income.
     20a. Mortgages on other property                                                     20a. $                                                       0.00
     20b. Real estate taxes                                                               20b. $                                                       0. 00
     20c. Property, homeowner's, or renter's insurance                                    20c. $                                                       0.00
     20d. Maintenance, repair, and upkeep expenses                                        20ct. $                                                      0.00
     20e. Homeowner's association or condominium dues                                     20e. $                                                       0. 00
 21. Other; Specify:                                                                        21. +$                                                     0. 00
 22. Calculate your monthly expenses
     22a. Add lines 4 through 21.                                                                                        $                     2, 129.00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                $
       22c. Add line 22a and 22b. The result is your monthly expenses.
                                                                                                                     ir                        2, 129. 00
 23 Calculate your monthly net income.
       23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. $                              2, 129. 00
       23b. Copy your monthly expenses from line 22c above.                                                  23b. -$                             2, 129. 00

       23c. Subtractyour monthly expensesfrom your monthly income.
              The result is your monthly net income.                                                         23c. $                                    0.00

 24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modificationto the terms of your mortgage?
          No.
       D Yes.            | Explainhere:




Official Form 106J                                                  Schedule J: Your Expenses                                                                      page 2
         Case 2:19-bk-11390-MCW                          Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                                Desc
                                                        Main Document    Page 22 of 32
 Fill in this information to identify your case:

 Debtor 1                  LISA DANIELLETERRY
                           First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse If, filing)       First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                         D Check if this is an
                                                                                                                                        amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U. S. C. §§ 152, 1341, 1519, and 3571



                   Sign Below


        Did you pay or agreeto pay someone who is NOTan attorney to help you fill out bankruptcy forms?

        a      No
               Yes. Nameof person            SHERIA. BARRIOS                                                     Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.


              LISA DANIELLETE RY                                                         Signature of Debtor 2
              Signature of Debtor 1

              Date September 5, 2019                                                     Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                              Best Case Bankruptcy




              Case 2:19-bk-11390-MCW                             Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                 Desc
                                                                Main Document    Page 23 of 32
    Fill in this information to identify your case:
    Debtor 1                LISA DANIELLETERRY
                            First Name                       Middle Name                  Last Name

    Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                  Last Name


    United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                D Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1         Give Details About Your Marital Status and Where You Lived Before

1      What is your current marital status?

               Married
        D      Not married

2.      During the last 3 years, have you lived anywhere other than where you live now?

               No
        D Yes. Listall ofthe placesyou lived in the last3 years. Do not includewhereyou live now.
        Debtor 1 Prior Address:                                  Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
        D      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        D      No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                 Gross income                  Sources of income              Gross income
                                                   Check all that apply.             (before deductions and        Check all that apply.          (before deductions
                                                                                     exclusions)                                                  and exclusions)
 From January 1 of current year until                Wages, commissions,                           $25, 869. 00    D Wages,commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                   D Operating a business                                          D Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-201S Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

               Case 2:19-bk-11390-MCW                            Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                        Desc
                                                                Main Document    Page 24 of 32
 Debtor 1       LISA DANIELLETERRY                                                                            Case number (ifknown)



                                                     Debtor 1                                                        Debtor 2
                                                     Sources of income                Gross income                   Sources of income            Gross income
                                                     Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                      exclusions)                                                 and exclusions)
 For last calendar year:                               Wages, commissions,                        $41, 195. 00       D Wages,commissions,
 (January 1 to December 31, 2018 )                                                                                   bonuses, tips
                                                     bonuses, tips
                                                     D Operating a business                                          D Operatinga business

 For the calendar year before that:                    Wages, commissions,                        $30, 878. 00       D Wages, commissions,
 (January 1 to December 31, 2017)                                                                                    bonuses, tips
                                                     bonuses, tips
                                                     D Operatinga business                                           D Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless ofwhetherthat income is taxable. Examplesof otherincomeare alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             No
      D      Yes. Fill in the details.

                                                    Debtor 1                                                         Debtor 2
                                                    Sources of income                 Gross income from              Sources of income            Gross income
                                                    Describe below.                   each source                    Describe below.              (before deductions
                                                                                      (before deductions and                                      and exclusions)
                                                                                      exclusions)

 Part 3:      List Certain PaymentsYqyJVIadeBefore You Filed for Bankruptcy

6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      D No. NeitherDebtor1 nor Debtor2 hasprimarily consumerdebts. ConsumerdeAfearedefined in 11 U.S.C. § 101(8)as "incurredby an
                     individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                      1-1 No.       Go to line 7.
                      0 Yes Listbeloweachcreditortowhomyoupaida totalof$6, 825*ormore inoneormore payments andthetotalamountyou
                                    paid that creditor. Do not include paymentsfor domesticsupportobligations, such as child support and alimony. Also, do
                                    not include payments to an attorney for this bankruptcy case.
                      * Subjectto adjustment on 4/01/22 and every 3 years afterthat for casesfiled on or afterthe date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.       Go to line 7.
                      D Yes         Listbeloweach creditorto whomyou paid a total of$600ormore andthetotal amount you paidthat creditor. Do not
                                    include payments for domesticsupport obligations, such as child support and alimony. Also, do not include paymentsto an
                                    attorney for this bankruptcy case.


       Creditor's Name and Address                                Dates of payment             Total amount          Amount you       Was this payment for...
                                                                                                         paid            still owe




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                   Best Case Bankruptcy

            Case 2:19-bk-11390-MCW                                Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                      Desc
                                                                 Main Document    Page 25 of 32
 Debtor1          LISADANIELLETERRY                                                                           Case number (ifknown)



7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
       of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
       a business you operate as a sole proprietor. 11 D. S. C. § 101. Include payments for domestic support obligations, such as child support and
       alimony.

             No
       D Yes. Listall paymentsto an insider.
        Insider's Name and Address                                     Dates of payment         Total amount          Amount you       Reason for this payment
                                                                                                          paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

             No
       D     Yes. List all payments to an insider
        Insider's Name and Address                                 Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                          paid            still owe    Include creditor's name

 Part 4:       Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       D     No
             Yes. Fill in the details.
       Case title                                                  Nature of the case          Court or agency                         Status of the case
       Case number
       TODD CAR TITLE INC.                                         SUMMONS                     DESERT RIDGE JUSTICE                    D Pending
       CC2017-182282RC                                                                         COURT                                   D On appeal
                                                                                               18380N. 40THST. #130                    D Concluded
                                                                                               Phoenix, AZ 85032

       DESERT FINANCIALFEDERAL                                     SUMMONS                     SUPERIORCOURT OF                        D Pending
       CREDIT UNION                                                                            STATE OF ARIZONA                        D On appeal
       CV2017-094562                                                                           201 W. JEFFERSON                        D Concluded
                                                                                               Phoenix, AZ 85003


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

             No. Go to line 11.
      D      Yes. Fill in the information below.
       Creditor Name and Address                                   Describe the Property                                        Date                        Value of the
                                                                                                                                                                 property
                                                                   Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
          No
      D      Yes. Fill in the details.
       Creditor Name and Address                                   Describe the action the creditor took                        Date action was                  Amount
                                                                                                                                taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
             No
      D      Yes


Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy

            Case 2:19-bk-11390-MCW                                 Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                       Desc
                                                                  Main Document    Page 26 of 32
 Debtor 1        LISA DANIELLETERRY                                                                          Case number (ifknown)



 Part 5:      List Certain Gifts and Contributions

13.       ithin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             No
      D      Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describethe gifts                                        Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600to any charity?
             No
      D Yes. Fill in the detailsforeachgift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you
                                                                                                                                    you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street,City, StateandZIPCode)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
      D     Yes. Fill in the details.
       Describe the property you lost and                    Describe any insurance coverage for the loss                     Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7'      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transfer any property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agenciesfor services required in your bankruptcy.

      D     No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       SHERI A. BARRIOS                                              CASH                                                     08/29/2019                  $200.00
       723 W. POLKST.
       Phoenix, AZ 85007
       sheridocprep@gmail. com


17 Within 1 year beforeyou filed for bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyonewho
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

            No
      D     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case 2:19-bk-11390-MCW                               Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                   Desc
                                                                Main Document    Page 27 of 32
 Debtor 1         LISA DANIELLETERRY                                                                          Case number (if known)




18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
       transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
       include gifts and transfers that you have already listed on this statement.
             No
       D     Yes. Fill in the details.
        Person Who Received Transfer                                   Description and value of                   Describe any property or     Date transfer was
        Address                                                        property transferred                       payments received or debts   made
                                                                                                                  paid in exchange
        Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
       D     Yes. Fill in the details.
        Name of trust                                                  Description and value of the property transferred                       Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financialaccounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financialaccounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
          No
       D     Yes. Fill in the details.
       Name of Financial Institution and                           Last 4 digits of              Type of account or      Date account was            Last balance
       Address (Number,Street,City, StateandZIP                    account number                instrument              closed, sold,          before closing or
       Code)                                                                                                             moved, or                          transfer
                                                                                                                         transferred

21 Do you now have, or did you havewithin 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?


             No
      D      Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?             Describe the contents              Do you still
       Address (Number, Street,City, StateandZIPCode)                  Address (Number, Street, City,                                            have it?
                                                                       State and ZIP Code)


22. Have you stored property in a storage unit or place otherthan your home within 1 year before you filed for bankruptcy?

             No
      D Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                   have it?
                                                                       Address (Number, Street, City,
                                                                       State andZIPCode)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Doyou hold or control any property that someone else owns? Includeany property you borrowed from, are storing for, or hold in trust
      for someone.


             No
      D Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                 Describe the property                           Value
       Address (Number, Street, City, StateandZIPCode)                 (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                       Statement of FinancialAffairsfor Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                              Best Case Bankruptcy

            Case 2:19-bk-11390-MCW                                Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                  Desc
                                                                 Main Document    Page 28 of 32
  Debtor 1       LISADANIELLETERRY                                                                            Case number {ifknown)



       toxic substances, wastes, or material into the air, land, soil, surfacewater, groundwater, or other medium, including statutes or
       regulations controlling the cleanup of these substances, wastes, or material.
       Srte means any location, facility, or property as defined underany environmental law, whetheryou now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
       hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
       D     Yes. Fill in the details.
       Name of site                                                Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street,City, StateandZIPCode)              Address (Number, Street, City, State and      know it
                                                                   ZIPCode)

25. Have you notified any governmental unit of any release of hazardous material?

             No
      D      Yes. Fill in the details.
       Name of site                                                Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and      know it
                                                                   ZIPCode)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Includesettlements and orders.

             No
      D      Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                   Status of the
       Case Number                                                 Name                                                                            case
                                                                   Address (Number,Street,City,
                                                                   State andZIPCode)

 Part 11: Give Details About Your Business or Connections to Any Business

27 Within4 years beforeyou filedfor bankruptcy, didyou owna businessor haveany of thefollowingconnectionsto any business?
             D A soleproprietororself-employed ina trade, profession,orotheractivity,eitherfull-timeor part-time
             D A memberofa limitedliabilitycompany(LLC)or limitedliabilitypartnership(LLP)
             D A partner in a partnership
             D An officer, director, or managing executive of a corporation
             D An owner of at least 5% ofthe voting or equity securities of a corporation
             No. None of the above applies. Go to Part 12.
      D Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                           Describe the nature of the business                Employer Identification number
       Address                                                                                                    Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                  Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

            No
      D     Yes. Fill in the details below.
       Name                                                   Date Issued
       Address
       (Number, Street, City, Stateand ZIPCode)

 Part 12: Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
OfficialForm 107                         Statementof FinancialAffairsforIndividualsFilingforBankruptcy                                   page 6
SoftwareCopyright (c) 1996-2019 BestCase. LLC-www. bestcase. com                                                                                    BestCaseBankruptcy
            Case 2:19-bk-11390-MCW                            Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                        Desc
                                                             Main Document    Page 29 of 32
 Debtor 1      LISA DANIELLETERRY                                                                        Case number (ifknown}



are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.


 LISA DANIELLETERRY                                                    Signature of Debtor 2
 Signature of Debtor 1

 Date September 5, 2019                                                Date

Did you attach additional pages to our Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
  No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Name of Person            SHERI A. BARRIOS                Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form
119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page?
Software Copyright (c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-11390-MCW                            Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                     Desc
                                                            Main Document    Page 30 of 32
 Fill in this information to identify your case:

 Debtor 1                  USA DANIELLETERRY
                           First Name                         Middle Name                Last Name

 Debtor 2
 (Spouse if. filing)       First Name                         Middle Name                Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                   d Check if this is an
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filin Under Chapter 7                                                                                      12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
       whicheveris earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are equally responsiblefor supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separatesheetto this form. On the top of any additional pages,
              write your name and case number (if known).

 Parti         List Your Creditors Who Have Secured Claims

1 For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identifythe creditorand the property that is collateral                 Whatdo you intend to do with the property that   Didyou claim the property
                                                                            secures a debt?                                  as exempt on Schedule C?

    Creditor's                                                              D Surrenderthe property.                         D No
    name:                                                                   D Retain the property and redeem it.
                                                                            D Retainthe property and enter into a            D Yes
    Description of                                                             ReafRrmation Agreement.
    property                                                                D Retain the property and [explain]:
    securing debt:

    Creditor's                                                              D Surrenderthe property.                         D No
    name:                                                                   D Retainthe propertyand redeem it.
                                                                            D Retainthe property and enter into a            D Yes
    Description of                                                             Reaffirmation Agreement.
    property                                                                D Retain the property and [explain]:
    securing debt:

    Creditor's                                                              D Surrenderthe property.                         D No
    name:                                                                   D Retainthe propertyand redeem it.
                                                                            D Retain the property and enter into a           D Yes
    Description of                                                             Reaffirmation Agreement
    property                                                                D Retain the property and [explain]:
    securing debt:

    Creditor's                                                              D Surrenderthe property.                         D No


Official Form 108                                        Statement of Intention for Individuals Filing UnderChapter 7                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                       Best Case Bankruptcy




              Case 2:19-bk-11390-MCW                              Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                          Desc
                                                                 Main Document    Page 31 of 32
  Debtor 1       LISA DANIELLETERRY                                                                    Case number (ifknown)

     name:
                                                                         D Retainthe property and redeemit.                         D Yes
                                                                         D Retainthe property andenter into a
     Description of                                                         Reaffirmation Agreement.
     property                                                            D Retainthe property and [explain]:
     securing debt:



                List Your Unexpi red Persqnai Property Leases
  or any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpiredleasesare leasesthatarestill in effect; the lease period hasnotyet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:
                                                                                                                               D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X           ^^2^-             ^-<2^^L^.                                       X
       LISA DANIELLE TERRY                                                             Signature of Debtor 2
       Signature of Debtor 1


       Date        September 5, 2019                                               Date




OfficialForm 108                                        Statementof Intentionfor IndividualsFiling UnderChapter 7                                         page 2
Software Copyright (c) 1S96-2019 Best Case, LLC-www. bestcase. com                                                                             Best Case Bankruptcy




             Case 2:19-bk-11390-MCW                               Doc 9 Filed 09/06/19 Entered 09/09/19 09:01:35                                Desc
                                                                 Main Document    Page 32 of 32
